1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7

8                                                  ***
9
     CENTEX HOMES,                                      Case No. 2:16-cv-01278-JCM-GWF
10
                                           Plaintiff,
11          v.                                                           ORDER
12   ZURICH SPECIALTIES LONDON
     LIMIITED, et al.,
13
                                        Defendants.
14

15          Presently before the court is the matter of Centex Homes v. Zurich Specialties London

16   Limited et al., case number 2:16-cv-01278-JCM-GWF.

17          On June 8, 2016, plaintiff Centex Homes (“Centex”) initiated this action against

18   defendants Zurich Specialties London Limited (“Zurich London”); Assurance Company of

19   America (“Assurance”); Northern Insurance Company of New York (“Northern”); St. Paul Fire
20   and Marine Insurance Company (“St. Paul”); and Unionamerica Insurance Company Limited

21   (“Unionamerica”), as successor in interest to St. Paul Reinsurance Company Limited

22   (“Reinsurance”) (collectively “defendants”). (ECF No. 1).

23          On January 30, 2017, the court dismissed with prejudice all claims against Zurich

24   London. (ECF No. 36). On September 27, 2017, the court dismissed with prejudice all claims

25   against St. Paul. (ECF No. 55). On December 29, 2017, the court dismissed with prejudice all

26   claims against Unionamerica and Reinsurance. (ECF Nos. 57, 64). On January 4, 2018, Centex
27   voluntarily dismissed with prejudice all claims Assurance and Northern. (ECF Nos. 58, 59).

28          The court has dismissed with prejudice all claims in this action. Centex Homes has also
1    filed a notice informing the court “that the instant action has been completely resolved.” (ECF

2    No. 64). As there are no further issues to resolve, the court will close the case.

3           IT IS SO ORDERED.

4           The clerk shall close the case.

5           DATED THIS 15th day of April 2019.

6

7
                                                           JAMES C. MAHAN
8                                                          UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
